       CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Britware Consulting, Inc.,                             Case No. 20-cv-1006 (WMW/BRT)

                             Plaintiff,
                                                ORDER GRANTING DEFENDANT’S
       v.                                           MOTION TO DISMISS

Con-Tech Manufacturing, Inc.,

                             Defendant.


       This matter is before the Court on Defendant Con-Tech Manufacturing, Inc.’s (Con-

Tech) motion to dismiss Plaintiff Britware Consulting, Inc.’s (Britware) complaint for

failure to state a claim on which relief can be granted pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Dkt. 14.) For the reasons addressed below, the Court grants Con-

Tech’s motion and dismisses Britware’s complaint without prejudice.

                                     BACKGROUND

       Britware is a Wisconsin software-development company that developed the

proprietary weight-distribution software and source code described in United States

Copyright # TX 8-854-123 (Software). Con-Tech is a manufacturer of concrete mixer

trucks, and its principal place of business is in Dodge Center, Minnesota.

       The following facts are recounted in the light most favorable to Britware, the non-

moving party. In or about July 2008, Britware agreed to install the Software on a Con-

Tech computer, providing a first license for free in exchange for Con-Tech’s promise to

pay for future upgrades and additional licenses. Britware upgraded Con-Tech’s copy of
       CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 2 of 11




the Software in 2016 and installed the Software on a second Con-Tech computer. At that

time, Con-Tech paid Britware for the time Britware expended but not for a software

license. In March 2018, one of Con-Tech’s other business lines sought to have the

Software installed on additional computers, but Britware refused to do so without a

licensing agreement. When the parties failed to reach an agreement, Britware demanded

that Con-Tech either pay for the licenses it was using or permit Britware to remove the

Software from Con-Tech’s computers. Con-Tech refused either to pay or to allow Britware

to remove the Software from Con-Tech’s computers.

       Britware commenced this action on April 24, 2020, alleging copyright infringement

and unjust enrichment. Britware seeks to enjoin Con-Tech’s infringement of the Software

and damages. Con-Tech moves to dismiss Britware’s complaint for failure to state a claim

on which relief can be granted. Fed. R. Civ. P. 12(b)(6).

                                        ANALYSIS

       To survive a motion to dismiss for failure to state a claim on which relief can be

granted, a complaint must allege sufficient facts that, when accepted as true, state a claim

to relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When

determining whether to grant the motion, a district court accepts as true all of the factual

allegations in the complaint and draws all reasonable inferences in the plaintiff’s favor.

Blankenship v. USA Truck, Inc., 601 F.3d 852, 853 (8th Cir. 2010). The factual allegations

must be sufficient to “raise a right to relief above the speculative level” and “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570




                                              2
       CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 3 of 11




(2007); see also McDonough v. Anoka County, 799 F.3d 931, 945 (8th Cir. 2015) (“There

is no requirement for direct evidence; the factual allegations may be circumstantial and

need only be enough to nudge the claim across the line from conceivable to plausible.”

(internal quotation marks omitted)). Although a plaintiff may rely on a reasonable

expectation that discovery will produce evidence of the alleged activity, a plaintiff must do

more than offer “labels and conclusions” or a “formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555. Legal conclusions that are couched as factual

allegations are insufficient. See Iqbal, 556 U.S. at 678.

       Britware advances two claims for relief (1) a copyright-infringement claim pursuant

to 17 U.S.C. §§ 106 et seq. and (2) a state-law claim for unjust enrichment. An analysis of

each claim follows.

       I.     Copyright Infringement

       Con-Tech argues that Britware’s copyright-infringement claim must be dismissed

because Britware authorized Con-Tech’s use of the Software. “The elements of copyright

infringement are (1) ownership of a valid copyright and (2) copying of original elements

of the copyrighted work.” Warner Bros. Entm’t, Inc. v. X One X Prods., 644 F.3d 584, 595

(8th Cir. 2011). The Copyright Act grants copyright owners the exclusive right, among

others, “to distribute copies or phonorecords of the copyrighted work to the public by sale

or other transfer of ownership.” 17 U.S.C. § 106(3).

       A copyright owner’s exclusive rights are limited by the first-sale doctrine.

17 U.S.C. § 109(a). The first-sale doctrine limits a copyright holder’s rights after a “sale”




                                             3
       CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 4 of 11




(transfer of ownership) of a protected work. See Action Tapes, Inc. v. Mattson, 462 F.3d

1010, 1012 (8th Cir. 2006); see also UMG Recordings, Inc. v. Augusto, 628 F.3d 1175,

1179 (9th Cir. 2011). The first-sale doctrine provides that “the owner of a particular copy

. . . lawfully made under this title, or any person authorized by such owner, is entitled,

without the authority of the copyright owner, to sell or otherwise dispose of the possession

of that copy.” 17 U.S.C. § 109(a) (emphasis added). Despite its distinctive name, the

doctrine applies not only when a copy is first sold, but also when a copy is given away.

UMG Recordings, 628 F.3d at 1179. Once the copyright owner places a copyrighted item

in the stream of commerce, he or she has exhausted his or her exclusive statutory right to

control its distribution. See Quality King Distribs., Inc. v. L’anza Rsch. Int’l, Inc., 523 U.S.

135, 152 (1998).

       With respect to a computer program, the first-sale doctrine does not permit an owner

of a particular copy to rent, lease, or lend that copy for commercial gain. 17 U.S.C.

§ 109(b)(1)(A). Copyright law permits the owner of a legal copy of a copyrighted work to

use the copy in any way the owner desires as long as the owner does not infringe on the

copyright owner’s exclusive rights. See 17 U.S.C. § 106.

       Britware alleges that it has a valid, registered copyright in the Software and that

Con-Tech infringed Britware’s copyright in the Software by violating one of Britware’s

exclusive rights, as enumerated in the Copyright Act. See id. (listing six categories of

exclusive rights in copyrighted works). Although Britware does not precisely cite which

of the statutorily enumerated exclusive rights Con-Tech allegedly has infringed, Britware




                                               4
       CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 5 of 11




alleges that Con-Tech “has infringed [Britware’s] exclusive rights in the [Software] by

copying and using the [Software] without paying an appropriate license fee.”

Notwithstanding Britware’s vague allegation of “copying,” the facts alleged in the

complaint are limited to Con-Tech’s retention of the two copies of the Software that

Britware installed on Con-Tech’s computers. Britware does not allege that Con-Tech made

additional copies of the Software. As such, there is no plausible allegation of copying or

reproduction in violation of Section 106(1) of the Copyright Act. 17 U.S.C. § 106(1).

      Britware also alleges that Con-Tech has infringed Britware’s copyright by the

unauthorized retention and use of the Software. According to the complaint, Britware

provided Con-Tech with “the first license for free” in exchange for Con-Tech’s promise to

buy upgrades and licenses in the future. And Britware subsequently provided Con-Tech

with a second copy of the Software without charging Con-Tech for the Software.

      The facts alleged in this case are similar to those in UMG Recordings. 628 F.3d at

1180–81. In UMG Recordings, the plaintiff gave away free promotional copies of compact

discs, commonly known as CDs, with an attached disclaimer that the CDs were for

promotional use only, not for sale. Id. at 1177–78. The more detailed disclaimer provided:

              This CD is the property of the record company and is licensed
              to the intended recipient for personal use only. Acceptance of
              this CD shall constitute an agreement to comply with the terms
              of the license. Resale or transfer of possession is not allowed
              and may be punishable under federal and state laws.

Id. Despite the disclaimer, the defendant acquired a number of these promotional CDs and

sold them online. Id. at 1178. The plaintiff sued the defendant for copyright infringement,




                                            5
       CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 6 of 11




and the defendant invoked the first-sale doctrine as a defense. Id. at 1179. The court held

that the promotional delivery of CDs did not create a license between the parties, and the

recipients of the promotional CDs “were entitled to use or dispose of them in any manner

they saw fit.” Id. at 1180. The court’s decision that the recipients of the promotional CDs

were not bound by a license, but rather acquired ownership, was based on the nature of the

transaction. Id. (observing that “the mere labeling of an arrangement as a license rather

than a sale, although it [is] a factor to be considered, [is] not by itself dispositive of the

issue”).

       The same question is presented here. Did Britware create a license by giving copies

of the Software to Con-Tech, or did Britware transfer ownership of the copies to Con-

Tech? To resolve this question, the Court must look at the nature of the transactions as

alleged.

       While the complaint alleges that Britware gave Con-Tech a license to use the

Software, none of the facts in the complaint support this conclusion. Britware gave Con-

Tech the first copy of the Software in 2008, and it was not until March 2018 that Britware

demanded that Con-Tech pay for a license.            Between 2008 and 2018, Con-Tech

occasionally sought support for and discussed additional customizations to the Software.

Thus, Britware knew that Con-Tech was using the Software continuously. Another

allegation that supports a transfer of ownership is that in 2016 Britware upgraded the

Software, according to Con-Tech’s desires, and installed another copy of the Software on

a newer Con-Tech computer. Con-Tech paid Britware for the time Britware expended to




                                              6
         CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 7 of 11




provide this upgrade, and Britware allowed Con-Tech to continue using the Software

without paying for a license.

         In addition, there is no alleged agreement for a return of the Software to Britware,

nor did Britware program a trial period into the Software, in which Con-Tech’s ability to

use the Software would terminate absent payment. See Vernor v. Autodesk, Inc., 621 F.3d

1102, 1111–12 (9th Cir. 2010) (holding that the absence of use restrictions on a computer

program demonstrates that a user is an owner of a copy of the program rather than a

licensee). Although the failure to program use restrictions into the Software does not, by

itself, establish a transfer of ownership, it is another indication that Britware’s actions

demonstrate a transfer of ownership, rather than a license.

         That Britware allowed Con-Tech to use the Software, knowingly, for almost ten

years before asking Con-Tech to enter a paid license agreement, combined with Britware

willingly upgrading and installing the Software on Con-Tech’s computer in 2016, leads to

only one plausible legal conclusion: that Britware transferred ownership of those copies of

the Software to Con-Tech. See Twombly, 550 U.S. at 555 (holding that factual allegations

must be enough to raise a right to relief above the speculative level that is plausible on its

face).

         Britware labeling the transaction as a license does not make it one when the conduct

of the parties demonstrates a transfer of ownership. UMG Recordings, 628 F.3d at 1180.

Even when all reasonable inferences are construed in favor of Britware, the complaint

establishes that Britware transferred ownership of the copies of the Software to Con-Tech.




                                              7
       CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 8 of 11




Because Britware transferred ownership of the copies of the Software to Con-Tech, Con-

Tech is authorized to use those copies provided that Con-Tech does not infringe Britware’s

exclusive rights under the Copyright Act. See 17 U.S.C. § 106.

       For these reasons, the facts alleged in Britware’s complaint do not support a

plausible claim that Con-Tech has violated any of Britware’s exclusive rights to the

Software. Accordingly, Britware’s copyright-infringement claim is dismissed without

prejudice.

       II.    Unjust Enrichment

       The parties also dispute whether Britware’s unjust-enrichment claim must be

dismissed because it is preempted by the Copyright Act.

       The Copyright Act provides the exclusive source of protection for all legal rights

and equitable rights that are equivalent to any of the exclusive rights within the general

scope of copyright. Nat’l Car Rental Sys., Inc. v. Comput. Assocs. Int’l., Inc., 991 F.2d

426, 428 (8th Cir. 1993). The Copyright Act preempts a state-law claim when (1) the work

at issue is within the subject matter of copyright and (2) the state-law right is equivalent to

any of the exclusive rights within Section 106 of the Copyright Act. Id. If the state-created

cause of action requires an additional element instead of or in addition to the acts of

reproduction, performance, distribution or display, then the right does not lie within the

general scope of copyright and there is no preemption. See id. at 431.

       To state a claim for unjust enrichment under Minnesota law, a plaintiff “must show

that the defendant has knowingly received or obtained something of value for which the




                                              8
       CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 9 of 11




defendant in equity and good conscience should pay.” Caldas v. Affordable Granite &

Stone, Inc., 820 N.W.2d 826, 838 (Minn. 2012) (internal quotation marks omitted),

superseded by statute on other grounds as recognized in Hall v. City of Plainview, 954

N.W.2d 254, 270–71 (Minn. 2021). To prevail, the plaintiff must demonstrate that the

defendant received a benefit from the efforts or obligations of the plaintiff and that the

defendant “was unjustly enriched in the sense that the term unjustly could mean illegally

or unlawfully.” Id. (internal quotation marks omitted).

       Britware’s unjust-enrichment claim is based entirely on the contention that Con-

Tech “knowingly received the benefits of Plaintiff’s Software without providing just

compensation” for use of the Software. It would be unjust for Con-Tech to continue using

the Software without compensation, Britware alleges. Con-Tech counters that Britware’s

unjust enrichment claim is preempted because Con-Tech is an authorized user of the copies

of the Software that Britware installed on Con-Tech’s computers.

       This Court joins the majority of courts that have addressed the issue and concludes

that state-law unjust-enrichment claims are preempted by the Copyright Act. See Issaenko

v. Univ. of Minn., 57 F. Supp. 3d 985, 1025–26 (D. Minn. 2014) (collecting cases). An

unjust-enrichment claim that is based on a violation of rights protected by the Copyright

Act rests within the Copyright Act’s field of preemption. Id. at 1026. Although actual

enrichment is an element of an unjust-enrichment claim that is not required for a copyright-

infringement claim, that distinction cannot avoid preemption. Id. “While a claim for unjust

enrichment may require proof that a benefit was conferred on the defendant, where the




                                             9
      CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 10 of 11




unjust enrichment arises from defendants’ unauthorized use of a copyrighted work, such

an extra element does not qualitatively change the rights at issue, the rights the plaintiff

holds in the copyrighted work, and does not avoid preemption.” Id. (quoting Zito v.

Steeplechase Films, Inc., 267 F. Supp. 2d 1022, 1027 (N.D. Cal. 2003)).

       Britware’s reliance on Mahavisno v. Compendia Bioscience, Inc., is unpersuasive.

See No. 13-12207, 2014 WL 340369, at *1 (E.D. Mich. Jan. 30, 2014). At issue in

Mahavisno was whether the Copyright Act preempts an unjust-enrichment claim. The

district court concluded that the plaintiff’s unjust-enrichment claim “is fairly characterized

as an implied-in-fact contract claim” that “requires [the plaintiff] to prove an extra element

beyond what the copyright infringement claims require [the plaintiff] to establish.” Id.

at *7. The presence of an “extra element” was sufficient to conclude that the plaintiff’s

claim was not preempted by the Copyright Act. Id. The facts of Mahavisno are readily

distinguishable from those at issue here. The plaintiff’s complaint in Mahavisno plausibly

alleged an implied-in-fact contract. Id. Here, Britware’s complaint does not include a

breach-of-contract claim.

       Britware’s unjust-enrichment claim rests solely on an alleged violation of its rights

protected by the Copyright Act. For this reason, the unjust-enrichment claim is preempted.

See Issaenko, 57 F. Supp. 3d at 1026 (concluding that when “unjust enrichment claims are

based upon the violation of rights protected by the Copyright Act, they ‘sound [ ] squarely

in copyright infringement’ and are therefore preempted” (quoting Ott v. Target Corp., 153




                                             10
      CASE 0:20-cv-01006-WMW-BRT Doc. 38 Filed 03/25/21 Page 11 of 11




F. Supp. 2d 1055, 1067 (D. Minn. 2001))). Accordingly, Britware’s unjust-enrichment

claim is dismissed without prejudice.

                                           ORDER

      Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

      1.     Defendant Con-Tech Manufacturing, Inc.’s motion to dismiss, (Dkt. 14), is

GRANTED.

      2.     Plaintiff Britware Consulting, Inc.’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 25, 2021                                  s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                           11
